Order and judgment (one paper), Supreme Court, New York County (Judith J. Gische, J.), entered December 28, 2010, which denied petitioner tenant’s petition brought pursuant to CPLR article 78 to annul respondent State Division of Housing and Community Renewal’s (DHCR) determination, dated October 22, 2009, denying his rent overcharge complaint, and dismissed the proceeding, unanimously affirmed, without costs.
DHCR’s determination that the base rent should be the rent that petitioner agreed to pay at the commencement of his occupancy was rationally based, since there was an absence of any reviewable rent records prior to such agreement (see Matter of Payne v New York State Div. of Hous. & Community Renewal, 287 AD2d 415 [1st Dept 2001]).
We have considered petitioner’s remaining arguments and find them unavailing. Concur — Mazzarelli, J.P., Renwick, DeGrasse, Freedman and Feinman, JJ. [Prior Case History: 2010 NY Slip Op 33350(U).]